--------------------------------------------------------------------------------

Exhibit 10.05


Commitment Letter
Regarding the Lack of False Records, Misleading Statements or Major Omissions in
the [***]
Given that ACM Research (Shanghai), Inc. (hereinafter referred to as the
“issuer”) intends to issue an initial public offering and be listed on the
Science and Technology Board (hereinafter referred to as “this issuance and
listing”), the enterprise, as the controlling shareholder of the issuer, makes
the following commitment:
1. There are no false records, misleading statements or major omissions in the
issuer’s [***] and other information disclosure materials for this issuance and
listing, and the enterprise assumes individual and joint legal responsibility
for its authenticity, accuracy, and completeness.
2. If the China Securities Regulatory Commission (hereinafter referred to as the
“China Securities Regulatory Commission”), the Shanghai Stock Exchange or other
competent authorities determine that the contents of the [***] contain false
records, misleading statements or major omissions, and such circumstances have a
significant and substantial impact on whether the issuer meets the issuance
conditions prescribed by law, then the enterprise promises to repurchase the
original restricted shares (if any) that the enterprise has transferred in
accordance with the provisions of the Company Law of the People’s Republic of
China and the Securities Law of the People’s Republic of China.
3. If the issuer’s [***] and other information disclosure materials contain
false records, misleading statements or major omissions, causing investors to
suffer losses in securities issuance and trading, the enterprise will compensate
the investors for the losses according to law.
(There is no text below on this page)



--------------------------------------------------------------------------------

(There is no text on this page, it is the signature page of the Commitment
Letter Regarding the Lack of False Records, Misleading Statements or Major
Omissions in the [***])





 
ACM RESEARCH, INC.
         
Signature: /s/ Hui Wang
     
Name: HUI WANG
     
Title: Authorized representative
         
Date: Year Month Day




--------------------------------------------------------------------------------

Attachment: Legal requirements
1. Article 142 of the Company Law of the People’s Republic of China: The company
shall not purchase shares of the company. However, except for one of the
following situations:
(1) To reduce the registered capital of the company;
(2) To merge with other companies holding shares of the company;
(3) To use the shares for employee stock ownership plans or equity incentives;
(4) The shareholders make a resolution of disagreement at the shareholders’
general meeting regarding the company merger and division and requests the
company to purchase its shares;
(5) To use the shares on converting corporate bonds issued by the listed company
that can be converted into stocks;
(6) The listed company is necessary to maintain company value and shareholders’
rights and interests.
2. Article 24 of the Securities Law of the People’s Republic of China: If the
issuer of the stock conceals important facts or fabricates major false content
in the prospectus and other securities issuance documents, and the issuance and
listing have already occurred, the securities regulatory authority under the
State Council may order the issuer to repurchase securities, or order the
responsible controlling shareholder and actual controller to buy back the
securities.
3. Opinions of the China Securities Regulatory Commission on Further Promoting
the Reform of the New Share Issuance System, Article 2, Item (1), point 3: The
issuer and its controlling shareholder shall make a public commitment in the
public offering and listing documents that if the issuer’s prospectus contains
false records, misleading statements or major omissions, which have a
significant and substantial impact on determining whether the issuer meets the
issuance conditions prescribed by law, all new shares in the initial public
offering will be repurchased according to law, and the controlling shareholder
of the issuer will repurchase the original restricted shares that have been
transferred. The issuer and its controlling shareholders, actual controllers,
directors, supervisors, senior management personnel and other relevant
responsible entities shall make public commitments in public offerings and
listing documents: If the issuer’s prospectus and other information disclosure
materials contain false records, misleading statements or major omissions,
causing investors to suffer losses in the issuance and trading of securities,
the losses of the investors will be compensated according to law.



--------------------------------------------------------------------------------

4. Article 20 of the Guidelines for Contents and Formats of Information
Disclosure by Companies Offering Securities to the Public No. 41 - Prospectus of
Science and Technology Board Companies: The issuer shall make the following
statement on the title page of the prospectus: “The issuer and all directors,
supervisors and senior management personnel promise that there will be no false
records, misleading statements or major omissions in the prospectus and other
information disclosure materials, and shall bear individual and joint legal
liabilities for their authenticity, accuracy and completeness”; the controlling
shareholder and actual controller of the issuer promise that there will be no
false records, misleading statements or major omissions in this prospectus, and
bear individual and joint legal responsibility for its authenticity, accuracy
and completeness”; “The issuer and all directors, supervisors, senior
executives, the controlling shareholder and actual controller of the issuer,
sponsors, and underwriting securities companies promise that if the issuer’s
prospectus and other information disclosure materials contain false records,
misleading statements or major omissions, causing investors to suffer losses in
the issuance and trading of securities, the losses of the investors will be
compensated according to law.”
5. Article 3 of Questions and Answers on Issuance Supervision and Administration
- Implementation of Initial Commitments and Regulations on Transfer of Old
Shares: What are the specific requirements for share repurchase commitments?
Answer: The prospectus and relevant reporting documents shall make it clear that
if the prospectus contains false records, misleading statements or major
omissions that constitute a significant and substantial impact on the judgment
of the issuer’s compliance with the issuance conditions prescribed by law, how
the issuers and controlling shareholders will initiate share repurchase measures
and at what price, etc.; commitments made by the company and its controlling
shareholders, actual controllers, directors, supervisors, senior management
personnel and relevant intermediaries regarding compensation for investor losses
should be specific and clear to ensure that the legitimate rights and interests
of investors are effectively protected.
6. Article 5 of the Memorandum No. 7 of Listed Companies on Daily Information
Disclosure Work - Standard Requirements for Information Disclosure of Commitment
to Fulfillment by Related Parties After the Issuance of New Shares: (1) The
listed company and its controlling shareholder publicly promise that if the
issuer’s prospectus contains false records, misleading statements or major
omissions, which will have a significant and substantial impact on whether the
issuer meets the issuance conditions prescribed by law, all new shares in the
initial public offering will be repurchased according to law, and the
controlling shareholder of the issuer will repurchase the original restricted
shares that have been transferred.





--------------------------------------------------------------------------------